Title: To George Washington from John Page, 25 January 1796
From: Page, John
To: Washington, George


          
            Dr Sir
            Philadelphia Jany 25th 1796
          
          Having received a Letter from a Person who writes from the United-States Prison, signed J. E. Guinet requesting me to supplicate you for his Pardon, of, what he calls, his supposed, Offence, in fitting out in this Port the french armed Ship Le Jemeaux; protesting his Innocence lamenting the Distresses of himself & Family, & stating that he had sent in to you a Petition in his Behalf signed by about fifty of the most respectable Citizens of Philadelphia, I have taken the Liberty to address you, & to assure you that, should you find nothing peculiar in the

Case of the said J. E. Guinet which may, in your Opinion, require a rigorous Execution of the Sentence passed on him, your known Clemency extended to him, will afford great Satisfaction to many of your Friends; amongst whom, no one is more truely & sincerely interested in your Happiness than Sir your most obedient humble Servant
          
            John Page
          
        